Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In shit case, claim 1 is interpreted to cover the checking system comprising a plurality of spectrometry cells (92 in Figure 1, described at Page 11, line 30 – Page 12, line 30 of the instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the device further comprises a system for checking the capsules in the housing, suitable for determining whether the capsules arranged in the housing are suitable for contributing to the preparation of the cosmetic composition”. It is unclear what is meant by the system being suitable for checking the capsules. The system is not claimed with any structure and is defined by the function it performs “determining whether the capsules arranged in the housing are suitable”. It is therefore suitable to perform this function by any broadly recognized definition of the word suitable.
Claim 2 recites the limitation “the checking system is suitable for determining whether the capsules arranged in the housing match a cosmetic composition formula”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 3 recites the limitation “the checking system is suitable for measuring a signature of each of the capsules”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.

Claim 5 recites the limitation “the checking system is suitable for determining whether each capsule is suitable for use preparing the cosmetic composition”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 6 recites the limitation “the marker being suitable for being degraded after a predetermined time and/or above a predetermined temperature”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 7 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 11 recites the limitation “the checking system is suitable for measuring a signature of each of the capsules”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 12 recites the limitation “the checking system is suitable for determining whether each capsule is suitable for use preparing the cosmetic composition”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.

Claim 14 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 15 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 16 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 17 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Claim 18 recites the limitation “the checking system is suitable for blocking the movement of the piston”. Similar to the statement regarding claim 1 above, a system which is defined by its function is inherently suitable for performing this function. The applicant should consider adding structure to support the function of the system.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,802,604 (Morane) discloses a device for preparing a cosmetic composition comprising a housing receiving at least one capsule, an outlet nozzle, and a piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753